Fourth Court of Appeals
                               San Antonio, Texas
                                   December 23, 2014

                                  No. 04-14-00267-CV

                                  DIATHEGEN, LLC,
                                      Appellant

                                            v.

        PHYTON BIOTECH, INC., Phyton Biotech, LLC, Phyton Biotech, GmbH,
                                Appellees

                From the 57th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-17463
                      Honorable Janet P. Littlejohn, Judge Presiding


                                     ORDER
        On December 15, 2014, Appellant filed its reply brief. On December 17, 2014,
Appellant filed an unopposed motion to file an amended reply brief containing minor
corrections.
      Appellant’s motion is GRANTED; its amended brief is filed.




                                                 _________________________________
                                                 Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of December, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court